          Case 1:20-cv-01193-RP Document 13 Filed 07/20/21 Page 1 of 2



                     UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

DR. THOMAS HUBBARD, PhD,

      Plaintiff,

v.                                                        Case No. 1:20-cv-01193-RP

ZOE ELISE THOMAS,

      Defendant.




                   JOINT STIPULATED DISMISSAL WITH PREJUDICE

       PLEASE TAKE NOTICE that pursuant to the Federal Rule of Civil Procedure

41(a)(1)(A)(ii), Plaintiff Dr. Thomas Hubbard, PhD (“Plaintiff”) and Defendant Zoé Elise

Thomas (“Defendant”) hereby file their Joint Stipulated Dismissal With Prejudice as follows:

       The Parties hereby stipulate that all affirmative claims for relief brought in the above-

referenced case should be DISMISSED WITH PREJUDICE as to refiling same. Each Party shall

bear their own attorneys’ fees and costs. The Parties request that this case be removed from the

Court’s docket and the case closed.




                                           Respectfully submitted,

                                           CAMARA & SIBLEY LLP

                                           /s/ Joseph D. Sibley___________________
                                           Joseph D. Sibley
                                           State Bar No. 24047203
                                           sibley@camarasibley.com


                                                                                               1
           Case 1:20-cv-01193-RP Document 13 Filed 07/20/21 Page 2 of 2



                                              Camara & Sibley LLP
                                              1108 Lavaca St
                                              Suite 110263
                                              Austin, Texas 78701
                                              Telephone: (713) 966-6789
                                              Fax: (713) 583-1131

                                              ATTORNEYS FOR PLAINTIFF


                                              HAYNES AND BOONE, LLP

                                              /s/ Catherine L. Robb_______
                                              Catherine L. Robb
                                              State Bar No. 24007924
                                              catherine.robb@haynesboone.com
                                              HAYNES AND BOONE, LLP
                                              600 Congress Avenue, Suite 1300
                                              Austin, TX 78701-3238
                                              Telephone: (512) 867-8400
                                              Facsimile: (512) 867-8640

                                              Samuel T. Mallick
                                              State Bar No. 24109501
                                              sam.mallick@haynesboone.com
                                              HAYNES AND BOONE, LLP
                                              2323 Victory Avenue, Suite 700
                                              Dallas, TX 75219
                                              Telephone: (214) 651-5000
                                              Facsimile: (214) 651-5940


                                              COUNSEL FOR ZOÉ ELISE THOMAS




                                  CERTIFICATE OF SERVICE

       This is to certify that on this the 20th day of July, 2021, a true and correct copy of the above
and foregoing instrument was properly forwarded to all counsel of record via ECF.


                                      /s/ Joe Sibley________________________
                                      Joe Sibley



                                                                                                    2
